Dismissed and Opinion Filed September 6, 2018.




                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-18-00072-CR

                           CARLA RENEE RHODES, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F-1514137-J

                           MEMORANDUM OPINION
                         Before Justices Lang, Fillmore, and Schenck
                                   Opinion by Justice Lang
       Before the Court is appellant’s September 5, 2018 “Motion for Voluntary Dismissal of

Appeal[].” Appellant and his attorney have signed the motion. We grant the motion. See TEX. R.

APP. P. 42.2(a).

       We dismiss the appeal.




                                               /Douglas S. Lang/
                                               DOUGLAS S. LANG
                                               JUSTICE

Do Not Publish
TEX. R. APP. P. 47
180072F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 CARLA RENEE RHODES, Appellant                       On Appeal from the Criminal District Court
                                                     No. 3, Dallas County, Texas
 No. 05-18-00072-CR         V.                       Trial Court Cause No. F-1514137-J.
                                                     Opinion delivered by Justice Lang. Justices
 THE STATE OF TEXAS, Appellee                        Fillmore and Schenck participating.

       Based on the Court’s opinion of this date, the appeal is dismissed.


Judgment entered this 6th day of September, 2018.




                                               –2–